Case 18-15167        Doc 41     Filed 03/04/19     Entered 03/04/19 15:04:25          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 15167
         Thomas John Wendt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/25/2018.

         2) The plan was confirmed on 08/06/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/17/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 12/10/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-15167             Doc 41         Filed 03/04/19    Entered 03/04/19 15:04:25                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $14,700.00
           Less amount refunded to debtor                              $5,250.00

 NET RECEIPTS:                                                                                             $9,450.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,210.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $444.15
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,654.15

 Attorney fees paid and disclosed by debtor:                        $2,790.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                  Unsecured      1,123.00       1,102.31         1,102.31           0.00       0.00
 Becket & Lee                            Unsecured         580.00      1,582.91         1,582.91           0.00       0.00
 Becket & Lee                            Unsecured         388.00        388.78           388.78           0.00       0.00
 Becket & Lee                            Unsecured         665.00        665.07           665.07           0.00       0.00
 Becket & Lee                            Unsecured      9,260.00       9,260.18         9,260.18           0.00       0.00
 Capital One Auto Finance                Unsecured           0.00           NA               NA            0.00       0.00
 Capital One Bank                        Unsecured      1,072.00       1,807.45         1,807.45           0.00       0.00
 Capital One Bank                        Unsecured      2,239.00       2,693.08         2,693.08           0.00       0.00
 Capital One Bank USA NA                 Unsecured      3,233.00            NA               NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured         648.00           NA               NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured         676.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured           0.00        488.00           488.00           0.00       0.00
 Discover Bank                           Unsecured      5,066.00       5,259.53         5,259.53           0.00       0.00
 ECast Settlement Corp                   Unsecured          77.00        368.86           368.86           0.00       0.00
 ECast Settlement Corp                   Unsecured      1,266.00       1,276.26         1,276.26           0.00       0.00
 First National Bank Of Omaha            Unsecured         876.00      1,553.63         1,553.63           0.00       0.00
 Ford Motor Credit Corporation           Secured       19,890.00     19,659.05        14,375.00       2,807.04     273.66
 Ford Motor Credit Corporation           Unsecured            NA       5,284.05         5,284.05           0.00       0.00
 Freedom Mortgage Corp                   Secured      152,319.00    150,926.82       150,926.82            0.00       0.00
 Freedom Mortgage Corp                   Secured        1,440.52       1,440.52         1,440.52      1,440.52        0.00
 Freedom Mortgage Corp                   Secured             0.00        900.00           900.00           0.00       0.00
 Harley Davidson Credit                  Secured       25,664.00     26,141.22        26,141.22       2,813.09     461.54
 HC Processing Center                    Unsecured      2,198.00       3,020.76         3,020.76           0.00       0.00
 Jared Galleria                          Unsecured           0.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        407.61           407.61           0.00       0.00
 KAY Jewelers                            Unsecured           0.00           NA               NA            0.00       0.00
 Merchants Credit Guide                  Unsecured         678.00           NA               NA            0.00       0.00
 Personal Finance Company                Unsecured      4,414.00       5,059.59         5,059.59           0.00       0.00
 Portfolio Recovery Associates           Unsecured      2,033.00       2,090.03         2,090.03           0.00       0.00
 Quantum3 Group                          Unsecured         355.00        482.73           482.73           0.00       0.00
 Quantum3 Group                          Unsecured      2,678.00       2,862.32         2,862.32           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-15167                 Doc 41   Filed 03/04/19    Entered 03/04/19 15:04:25               Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal        Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid           Paid
 Resurgent Capital Services            Unsecured           0.00      7,803.07      7,803.07           0.00         0.00
 Resurgent Capital Services            Unsecured         340.00        413.59        413.59           0.00         0.00
 Resurgent Capital Services            Unsecured           0.00        189.68        189.68           0.00         0.00
 Sabrina Wendt                         Priority            0.00           NA            NA            0.00         0.00
 US BANK                               Unsecured         126.00           NA            NA            0.00         0.00
 US Dept of Education                  Unsecured     17,266.00     17,478.55     17,478.55            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $150,926.82               $0.00                   $0.00
       Mortgage Arrearage                                      $1,440.52           $1,440.52                   $0.00
       Debt Secured by Vehicle                                $40,516.22           $5,620.13                 $735.20
       All Other Secured                                         $900.00               $0.00                   $0.00
 TOTAL SECURED:                                              $193,783.56           $7,060.65                 $735.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                    $0.00                $0.00                 $0.00
        All Other Priority                                          $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                                    $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                  $71,538.04                 $0.00                 $0.00


 Disbursements:

           Expenses of Administration                                $1,654.15
           Disbursements to Creditors                                $7,795.85

 TOTAL DISBURSEMENTS :                                                                                $9,450.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-15167        Doc 41      Filed 03/04/19     Entered 03/04/19 15:04:25            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
